Filed 8/31/20 P. v. Beaudreaux CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
             Plaintiff and Respondent,                               A159751

                            v.                                       (Alameda County
 NICHOLAS BEAUDREAUX,                                                Super. Ct. No. 160022B)
             Defendant and Appellant.



         Nicholas Beaudreaux appeals an order denying his petition for
resentencing under Penal Code1 section 1170.95. He argues that, in
determining whether he made a prima facie showing of entitlement to a
resentencing hearing under section 1170.95, the trial court improperly took
judicial notice of facts set forth in the appellate opinion affirming the
underlying conviction and denied him a hearing before denying his petition.
We disagree and will affirm the order.
                                                               I.
         Beaudreaux was originally convicted in 2009 of first degree murder
(§ 187) and attempted second degree robbery (§§ 211, 664). As pertinent
here, the jury found true the allegation charged with the murder count that


         1   All subsequent statutory references are to the Penal Code.
                                                               1
Beaudreaux personally and intentionally discharged a firearm inflicting
great bodily injury causing death in violation of section 12022.53,
subdivision (d). He received an aggregate sentence of 50-years-to-life
imprisonment. This court affirmed the judgment of conviction. (People v.
Beaudreaux (Jul. 21, 2011, A126140 [nonpub. opn.].)
      In his second trip to this court in this case, Beaudreaux seeks review of
the denial of his petition for resentencing pursuant to section 1170.95, which
provides for the resentencing of individuals convicted of murder under a
felony-murder or natural and probable consequences theory if they could no
longer be convicted of murder under recent amendments to sections 188 and
189, effective January 1, 2019. (Sen. Bill No. 1437 (2017–2018 Reg. Sess.)
(Senate Bill 1437).) Those amendments require that all principals to murder
must act with express or implied malice to be convicted of that crime. The
amendments also require, for a felony-murder theory to lie, that defendants
who were not the actual killer or a direct aider and abettor must have been a
major participant in the underlying felony and acted with reckless
indifference to human life.
      Here, the trial court, based on the record of conviction—including facts
stated in our opinion affirming the conviction and sentence, as well as its own
court file—ruled that Beaudreaux’s jury determined he was the actual killer.
The court thus concluded that Beaudreaux’s resentencing petition failed to
set forth a prima facie case for relief and dismissed it. He now asks that we
reverse and remand to the trial court with directions that it conduct an
evidentiary hearing and decide the petition on the merits.
      The appeal presents two arguments. First, Beaudreaux contends that,
in deciding whether his resentencing petition established a prima facie case,
the trial court erred by relying on this court’s unpublished opinion affirming


                                       2
his conviction. Second, he makes the related arguments that “the trial court
was not authorized to make that factual determination, without first holding
a hearing in which both parties could present new evidence and the
prosecution would bear the burden of proof, beyond a reasonable doubt, that
[he] was not entitled to resentencing.”
                                       II.
      In 2018, the Legislature passed and the Governor signed Senate Bill
1437, which amended the felony-murder rule under sections 188 and 189 to
exclude defendants that were either not the actual killer or were not a major
participant in the underlying felony who acted with reckless indifference for
human life. (See People v. Martinez (2019) 31 Cal. App. 5th 719, 722–724.)
The bill also added section 1170.95 to the Penal Code, which provides a
mechanism for defendants who would not be convicted under the new rule to
petition for resentencing. (Martinez, supra, at pp. 722–724.) A petitioner
may be resentenced if: (1) a complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory
of felony murder or murder under the natural and probable consequences
doctrine, (2) the petitioner was convicted of first degree or second degree
murder following a trial or accepted a plea offer in lieu of a trial at which the
petitioner could be convicted for first degree or second degree murder, and
(3) the petitioner could not be convicted of first or second degree murder
because of changes to sections 188 or 189 made effective January 1, 2019.
(§ 1170.95, subd. (a); Martinez, supra, at p. 723.)
      Beaudreaux’s main assertion in this appeal is that, in evaluating the
sufficiency of his prima facie case for entitlement to resentencing, the trial
court erred by taking judicial notice of facts recited in our opinion affirming
his conviction. We do not agree. Every appellate court to have addressed


                                          3
this issue so far has held that an appellate opinion, as part of the record of
conviction, may be relied upon in evaluating the sufficiency of a petitioner’s
prima facie showing under section 1170.95. (People v. Lewis (2020)
43 Cal. App. 5th 1128, 1138, review granted March 18, 2020, S260598 [trial
court may summarily deny petition without briefing or appointment of
counsel if court file shows petitioner was convicted of murder without
instruction or argument based on felony-murder rule or natural and probable
consequences doctrine]; People v. Verdugo (2020) 44 Cal. App. 5th 320, 329,
review granted March 18, 2020, S260493 [documents in court file or record of
conviction should be available to trial court in connection with first prima
facie determination under section 1170.95, subdivision (c)]; People v.
Cornelius (2020) 44 Cal. App. 5th 54, 57–58, review granted March 18, 2020,
S260410 [affirming summary denial of petition based on verdict, trial
transcript, and prior appeal].) The issue is currently pending before the
California Supreme Court in Lewis. We see no reason to depart from the
holdings in Lewis, Verdugo, and Cornelius.
      Relying on Gilmore v. Superior Court (1991) 230 Cal. App. 3d 416,
Beaudreaux takes the position that these cases were wrongly decided and
contends the facts stated in an appellate opinion may not be judicially noticed
to establish the truth that a crime was committed, but rather just for the
existence of the opinion. (Id. at p. 418 [“It appears that the superior court
took notice not only of the existence of that opinion and the result reached,
but also relied upon our statement of the facts surrounding the homicide to
establish the truth thereof. While an appellate opinion may be judicially
noticed for the first purpose, it would ordinarily be error to use it for the
latter purpose.”].) But while that is the general rule, there is an exception
where there is no material difference between the statement of facts cited in


                                        4
the opinion and the facts in the trial court’s record. (Id. at p. 419.) Whether
the Lewis line of cases is ultimately embraced by the Supreme Court or not,
the exception applies here because, as Beaudreaux acknowledges, the trial
court relied on its own court file, which included the jury’s verdict and the
section 12022.53, subdivision (d) true finding. Thus, even assuming there
was error, it was not prejudicial error.
      Finally, Beaudreaux argues the trial court should have held a hearing
before it made the factual decision regarding his failure to make a showing
for relief. But this contention misapprehends the law. Nothing in section
1170.95 entitles a petitioner to a hearing before a prima facie showing of
entitlement to relief is made. A hearing must be held only after a judge
determines the petitioner’s prima facie showing is sufficient. (§ 1170.95,
subds. (c), (d)(1).) Prima facie sufficiency is therefore a threshold
requirement for a hearing. Because Beaudreaux failed to make such a
showing, he is not entitled to a hearing.
                              III. DISPOSITION
      The trial court’s order denying Beaudreaux’s section 1170.95
resentencing petition is affirmed.
                                                  STREETER, J.
WE CONCUR:
POLLAK, P. J.
BROWN, J.




                                           5